     Case 5:18-cv-01376 Document 5 Filed 11/07/18 Page 1 of 2 PageID #: 41



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


DANIEL HONAKER,

                             Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-01376

RALPH W. JUSTUS, et al.,

                             Defendants.



                                   ORDER AND NOTICE


       Pursuant to LR Civ P 16.1, it is ORDERED that the following dates are hereby fixed as

the time by or on which certain events must occur:

11/28/18      Motion Under FR Civ P 12(b), together with supporting briefs, memoranda,
              affidavits, or other such matter in support thereof. (All motions unsupported by
              memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

12/05/18      Last day for Rule 26(f) meeting.

12/12/18      Last day to file Report of Parties= Planning Meeting and Scheduling Order
              Worksheet, available on the Court=s website. See LR Civ P 16.1.

01/09/19      Scheduling conference at 9:30 a.m., in Beckley, West Virginia, before the
              undersigned, unless cancelled. If held, lead counsel shall appear and be prepared
              to discuss the following:

              (a)     the discovery to be completed and the amount of time necessary for its
                      completion;
              (b)     the further formulation and simplification of issues, including possible
                      elimination of claims or defenses;
              (c)     the possibility of entering into stipulations regarding issues for trial;
              (d)     the possibility of obtaining admissions regarding facts and documents; and

                                                 1
      Case 5:18-cv-01376 Document 5 Filed 11/07/18 Page 2 of 2 PageID #: 42



               (e)     other matters that will assist the parties in reaching a final resolution of this
                       matter.

01/16/19       Entry of Scheduling Order.

01/23/19       Last day to serve FR Civ P 26(a)(1) initial disclosures pre-discovery.



                                              NOTICE


       The provision of FR Civ P 14 and 15 with respect to the time in which to file third-party

claims and to amend pleadings without leave of court are not affected by this Order and Notice.

       Pursuant to LR Civ P 16.1 and 73.1, the parties are informed of their opportunity to consent

to the exercise by a magistrate judge of civil jurisdiction over the case, including entry of judgment,

as authorized by 28 U.S.C. § 636. The parties may consent by filing a Consent to Jurisdiction by

a United States Magistrate Judge (FR Civ P Form 34), or by so indicating on the Report of Parties=

Planning Meeting and Scheduling Order Worksheet, all of which are available on the Court=s

website.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                               ENTER:          November 7, 2018




                                                  2
